UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 William Wedge                                                         ORDER
                                   Plaintiff,
                                                                  7-19-CV-00433-PED

                 - against -




 The Town Of New Castle
                                   Defend a nt(s),



PAUL E. DAVISON, U.S.M.J.


        The Court having been advised that all claims asserted in the above entitled action


are settled, it is hereby


        ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within


forty-five (45) days of the date hereof.



Dated: November 20, 2019
White Plains, New York                                   SO ORDERED:




                                                          PaulE.pavison
                                                          United States Magistrate Judge



  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Nov 20, 2019
